Case 3:19-cr-00001-TJC-PDB Document 131 Filed 02/05/20 Page 1 of 3 PageID 3180




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA                   )
                                               )
          v.                                   ) CASE NO. 3:19-cr-00001-TJC-PDB
                                               )
    JOHN R. NETTLETON,                         )
                                               )
          Defendant.                           )

                      GOVERNMENT’S UNOPPOSED
                    MOTION TO CONTINUE SENTENCING

         The United States of America, by and through undersigned counsel,

   respectfully moves to continue the sentencing in the above-captioned case,

   which the Court scheduled for April 23, 2020 at 10:00 a.m. Doc. No. 128.

   The Government makes this request because one of the Government’s counsel

   of record, Mr. Nothstein, is expected to be in trial in another jurisdiction on that

   date. The Defense has no objection to this request for a continuance.

         Furthermore, the parties have conferred and confirmed that all counsel

   are available for the sentencing on June 15 or June 16, with a preference for the

   latter, if either of those dates are convenient for the Court. In the event that

   another date needs to be scheduled, the parties may have trial scheduling issues

   that would require a conference with the Court to find a convenient date at a

   later time for the Court and the parties.

         WHEREFORE, for the reasons discussed herein, the Government
Case 3:19-cr-00001-TJC-PDB Document 131 Filed 02/05/20 Page 2 of 3 PageID 3181




   respectfully moves to continue the sentencing.



                                   Respectfully submitted,

                                       /s/ Todd Gee
                                   Counsel for the Government
                                   TODD GEE
                                   Deputy Chief, Public Integrity Section
                                   Todd.Gee2@usdoj.gov
                                   PETER M. NOTHSTEIN
                                   Trial Attorney, Public Integrity Section
                                   Peter.Nothstein@usdoj.gov
                                   Criminal Division
                                   U.S. Department of Justice
                                   1331 F Street NW, 3rd Floor
                                   Washington, DC, 20005
                                   Telephone: (202) 514-1412


                                   DATED: February 5, 2020




                                         2
Case 3:19-cr-00001-TJC-PDB Document 131 Filed 02/05/20 Page 3 of 3 PageID 3182




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the

   foregoing pleading with the Clerk of the Court using the CM/ECF system,

   which will send notification of such filing to the attorneys of record for the

   defendant.


   Dated: February 5, 2020                   /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                         3
